DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day US 2009/0131732 A1 in view of Schwarz et al. US 2018/0250287 A1.
Regarding claim 1, Day discloses a composition for disposing of unused medicines comprising solvent, activated carbon, coloring, and surfactant (abstract).
Day fails to disclose insoluble and soluble bitterant.
Schwarz discloses bitterants including denatonium benzoate and sucrose octaacetate [0079], which are Applicant’s preferred insoluble/soluble bitterants.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the bitterants of Schwarz in the medicine disposal composition of Day because Schwarz discloses the bitterants as unpleasant flavorants in a composition to deter oral consumption of opioid medicines (abstract and [0079]), which would motivate the ordinary artisan to use the bitterants to achieve the deterrent effect of Schwarz, when disposing such medicines.
Regarding claims 13, Day discloses a method for disposing of unused medicines comprising providing solvent, activated carbon, coloring, and surfactant (abstract). Schwarz discloses bitterants 
Regarding claims 2, Schwarz discloses water solvent [0026].
Regarding claims 3-7, 14-18, and 20, Day discloses effective amounts of activated carbon [0018-0020] and Schwarz discloses appropriate quantities of bitterants [0079], which would motivate the ordinarily skilled artisan to use the claimed ratios, achieved through routine experimentation.
Regarding claims 8-10, 12, and 19, Schwarz discloses enzymatic cleavage [0053], petroleum jelly, glycerin-gelatin base [0060-0061], and salt [0051] and Day discloses hydrochloric acid (abstract).
Regarding claim 11, Day discloses pH of 1.0 in which the medications are designed to dissolve we all as HCl having a pH of 0.0 [0015], which would at least suggest adjusting the 0 pH of HCl up with a diluted base, such as NaOH.
Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive.
It is argued that regarding claim 1, this claim… insoluble bitterant. This is not persuasive because nowhere in the Final Office Action was “Official Notice” taken and Schwarz is not “silent” with respect to either “flavorants” or “bitterants” Rather, the specific prior art disclosures of “bitterants” and “unpleasant flavorants” (Schwarz [0079]) as well as the motivation one of ordinary skill in the art would find disclosed in Schwarz to deter oral consumption of opioid medicines since they “are not something that most users would be expected to wish to smell, much less put in their mouths.” (see Schwarz [0079].
It is argued that with respect to Official Notice… MPEP §2144.03. This is not persuasive because Official Notice has not been taken (see above).
It is argued that in the instant case, the FOA… (FOA, pg. 4). This is not persuasive for the reasons above, and also because Schwarz discloses gels, salts, and solutions (Schwarz [0080] and claims), which would also further suggest either solubility or insolubility to one of ordinary skill in the art.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736